DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of an amendment, filed 17 December 2021, which has been placed of record and entered in the file.
Status of the claims:
Claims 1-20 are pending for examination.
Claims 1-13 and 20 are withdrawn without traverse.
Claims 14 and 18 are currently amended.
Specification and Drawings:
Amendments to the specification have not been submitted with the amendment filed 17 December 2021.
Amendments to the drawings have not been submitted with the amendment filed 17 December 2021.
Claim Status Identifiers
Applicant is reminded to use the proper claim status identifiers in order to avoid any future amendment being held as non-compliant.  The claims 1-13 and 20 must be indicated as (withdrawn) claims and not as (original) claims in any future amendment.  See 37 CFR 1.121(c) which in part states: “In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), 
Election/Restriction
Claims 1-13 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 17 December 2021.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of:
Claims 15 and 16, i.e. the K-wire sealed (by itself without the cap) within the first tube, and the first tube within the second tube, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 17, i.e. the peel pouch for packaging the cap, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 18, i.e. the double tube container and the peel pouch bundled together, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 19, i.e. the bundling of the first container and the second container, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 14-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 14 has been amended in a manner that now requires that the k-wire and the cap are within a double tube container.  Accordingly, based on the amendment to claim 14 the subject matter of claims 15-19 is directed to combinations of features which are not disclosed in the disclosure, as originally filed.  
Claim 15 would require that the k-wire and cap are within a double tube container, and that the k-wire is also in a first tube.  Thus, the k-wire would be within three tubes, and that is not supported by the disclosure, as originally filed.
Claim 16 would require that the k-wire and cap are within a double tube container, and the that the k-wire is also in a first tube that is also within the interior of a second tube.   Thus, the k-wire would be within four tubes, and that is not supported by the disclosure, as originally filed.

Claim 18 would require that the k-wire and cap are within a double tube container, and that the cap is also within a peel pouch, and that they are bundled together.   Thus, the cap would be in a peel pouch within a double tube container, and that is not supported by the disclosure, as originally filed.
Claim 19 depends from claim 18, and thus claim 19 would include all of the limitations of claim 18.  Accordingly, claim 19 is also not supported by the disclosure, as originally filed.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 has been amended in a manner which now renders the claims vague and indefinite because the original version of claim 14 included the limitations “sterile packaging the K-wire into a first container; sterile packaging the cap into a second container; and bundling 
The currently amended version of claim 14 is deemed either to be directed to an invention which is different from the originally claimed invention of the original claim 14, or to be ambiguous, vague and indefinite. 
The original version of claim 14 and the currently amended version of claim 14 are of different scope.  The currently amended version does not require the first container for the k-wire, does not require the second container for the cap, and does not require the third container.  This raises the issue that the currently amended version of claim 14 is directed to a different invention altogether from that of the original version of claim 14.
The currently amended version of claim 14 is ambiguous in regard to what applicant is attempting to claim in terms of the original version of claim 14 because if it is meant to be directed to the same invention as original claim 14 then it is not clear how the k-wire and cap can be in the same double tube container when the original claim 14 requires the k-wire be in a first container and the cap be in a second container.  Thus, the claimed subject matter is ambiguous in require to the original claim 14.

Claim 16 is ambiguous and confusing in light of the amendments to claim 14.  The recitation in line 2 of a “second tube” raises the issue of indefiniteness since “an exterior tube” is recited in claim 14.  Are the “second tube” and “exterior tube” intended to be one and the same?
Claim 17 is ambiguous and confusing in light of the amendments to claim 14.  The recitation of a peel pouch for packaging the cap now makes no sense since claim 14 requires that the k-wire and cap are packaged within a double tube container.  The subject matter of claim 17 makes no sense in light of the amendments to claim 14.
Claim 18 is ambiguous and confusing in light of the amendments to claim 14.  The recitation of the double tube container and the peel pouch being bundled together makes no sense.  The claim would require that the cap is in a peel pouch but also in a double tube container.  The cap cannot be in two locations at once.
Claim 19 is ambiguous and confusing in light of the amendments to claim 14 and claim 18.  The recitations of “the first container” and “the second container” makes the claim indefinite since neither recitation has proper antecedent basis.
Revision of the claims 14-19 is required in order for the claimed subject matter to remain directed to the originally claimed subject matter of the invention of Group II (original claims 14-19), and to avoid creating ambiguity and confusion in dependent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Roesler et al. (US 2017/0095308) (hereinafter Roesler) in view of Burckhardt et al. (US 2015/0313652) (hereinafter Burckhardt) in view of Schultz (US 4688560).
Regarding claim 14, the Roesler reference discloses a method for sterile packaging of an object (25, 45) for shipping and storage, such that the object (25, 45) may be removed from the sterile packaging and used during a surgery (paragraphs [0016] and [0021], and paragraph [0123]: “invention is also not limited to holding an object like a screw, as illustrated in the drawings. Any other instrument or any other object 25 may also be held in the inner sleeve”), the method comprising: sterile packaging the object (45) within a double tube container (figs. 3 and 4), the double tube container comprising an interior tube (12) concentrically housed within an exterior tube (2); stabilizing (by the use of annual collar 38) the object (45) within a sterile 
The Roesler reference discloses all of applicant’s claimed subject matter and teaches sterile packaging of an object or medical instrument or any other object, but does not expressly disclose that the object is a Kirschner wire (K-wire) and a cap.
The Burckhardt reference discloses a method for sterile packaging of a Kirschner wire (K-wire) and other surgical components for shipping and storage, such that the K-wire and other surgical components may be removed from the sterile packaging and used during a surgery (paragraphs [0052] and [0053], including bone fracture surgery, paragraph [0048]), the method comprising: sterile packaging the K-wire into a first container (paragraph [0052]: k-wire within individual sterile-packaging); sterile packaging another other surgical component into a second container (paragraph [0052]: all components included in the kit stored within individual sterile-packaging; e.g. instruments, wires, bits, screws, etc.); and bundling the first container and the second container into a third container that is suitable for shipping and storage (paragraph [0052]: kit container).
The Schultz reference is an example which discloses that it is old and well known in the relevant art to provide a kit for bone fracture surgery (col. 1, background of the invention), wherein the kit includes K-wires and caps for covering the end of the exposed K-wire (figs. 1 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Roesler method of packaging by having substituted a k-wire and cap, as suggested by Burckhardt and Schultz, for the object (25, 45) of Roesler, in order to package the k-wire and cap in a sterile manner within a double tube container.  In this instance, the substitution of the k-wire and cap in Roesler for the object (25, 45) would have been recognized by a skilled artisan as a substitutable objects, one for the other, with the expectation that the same intended result of achieving sterile packaging would be achieved.  A skilled artisan would have recognized that the substitution of one old and well known object for another old and well known object for use in a surgical procedure would have been routine since the substituted object, i.e. a k-wire and cap, has a shape and size that could have easily been packaged in the double tube container of Roesler with the expectation of predictable and successful results.  Also, the Burckhardt and Schultz references teach the desire to have a k-wire and cap together in a sterile manner based on Burckhardt teaching of packaging a k-wire along with other needed components as a kit, and based on Schultz teaching of the desire to provide a cap for a k-wire for safety reasons.
Regarding claim 15, the Roesler method of sterile packaging, as modified by Burckhardt and Schultz above, discloses the method of claim 14, and also discloses wherein sterile packaging the K-wire comprises sealing the K- wire (as now provided based on the substitution of the k-wire from the teachings of Burckhardt and Schultz for the object 25, 45) within a sterile 
Regarding claim 16, the Roesler method of sterile packaging, as modified by Burckhardt and Schultz above, discloses the method of claim 15, and also discloses wherein sterile packaging the K-wire (as now provided based on the substitution of the k-wire from the teachings of Burckhardt and Schultz for the object 25, 45) further comprises disposing the first tube (Roesler: interior tube 12) within an interior of a second tube (Roesler: exterior tube 2), such that the sterile interior environment is sealed from the interior of the second tube.  In this instance, the Roesler reference already discloses sterile packaging by the use of a double tube container with a first tube (interior tube 12) within a second tube (exterior tube 2).
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable the prior art, as applied to claim 14 above, and further in view of Warren et al. (US 2012/0203290) (hereinafter Warren).
Regarding claim 17, the Roesler method of sterile packaging, as modified by Burckhardt and Schultz above, discloses the method of claim 14, but does not disclose wherein sterile packaging the cap comprises sealing the cap within a sterile interior environment of a peel pouch that is configured to be unsealed during the surgery.  
The Burckhardt reference teaches in paragraph [0052] that it is old and well known in the relevant art to package “all components included in the kit stored within individual sterile-packaging; e.g. instruments, wires, bits, screws, etc.”
The Warren reference discloses that a peel pouch is an old and well known structure for use in individual, sterile packaging of a component used in a surgical procedure (paragraph 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Roesler method of packaging by having incorporated a peel pouch for sterile packaging of the cap within a sterile interior environment of a peel pouch that is configured to be unsealed during the surgery, as suggested by Burckhardt and Warren, in order to allow a clinician to have access to an individual component in a commonly used type of package that allows for quick opening of the pouch.  In this instance, a skilled artisan would have recognized that the combination and substitution of elements of the prior art is based on the fact that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each ele-ment merely performs the same function as it does separately; and that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.
Regarding claim 18, the Roesler method of sterile packaging, as modified by Burckhardt, Schultz and Warren above, discloses the method of claim 14, but does not expressly disclose that the double tube container and the peel pouch are bundled together so as to protect the interior and exterior tube during shipping and storage.  
However, the Burckhardt reference also discloses that it is old and well known in the relevant art package the various components needed in a surgical procedure each within a separate sterile container (Burckhardt: paragraph [0052]: “wires may include, for example, K-wires and/or olive wires, and the reamers may include a distal reamer and/or a reamer for a 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Roesler method by having incorporated that the double tube container and the peel pouch (as provided in the Roesler method based on the teachings of Warren) are bundled together so as to protect the interior and exterior tube during shipping and storage, as suggested by the teachings in Burckhardt of bundling the various individual packages in a kit container, and so that the various individual components in the “kit container may be housed, protected and/or stored within individual sterile-packaging such that each of the other components of the kit container is sterile, can be easily opened or unpackaged and immediately ready for utilization during the procedure.”
Regarding claim 19, the Roesler method of sterile packaging, as modified by Burckhardt, Schultz and Warren above, discloses the method of claim 18, and wherein bundling further comprises arranging the first container and the second container so as to create a surgery-specific bone fusion kit that may be accessed during the surgery for treating a bone fracture (Burkhardt: paragraphs [0048, [0052] and [0053]).
Response to Arguments
Applicant has failed to respond to the drawing objection set forth in the previous Office action.  Accordingly, the drawings are again objected to for the reasons set forth in the present Office action.
Regarding the 35 USC 103 rejections of claims 14-19 as set forth in the previous Office action, applicant’s arguments with respect to claims 14-19 have been considered but are moot because of the new grounds of rejection.  It is pointed out that the amendment to claim 14 necessitated the new grounds of rejection under 35 USC 103.  Additionally, the rejections under 35 USC 112(a) and 35 USC 112(b) are necessitated by the amendment to claim 14 as well.
Regarding applicant’s statement on page 10 of the remarks that “Claims 1 - 13 depend from Claim 1 and Claims 15-20 depend from Claim 14. These claims are further believed to be allowable for the same reasons set forth with respect to independent Claims 1 and 14 since each sets forth additional novel steps of Applicant's Sterile Packaging of K-Wire and Cap.”  This statement is noted but deemed irrelevant, or the statement is not understood because claims 1-13 and 20 have not been rejected in the previous Office action for any reason, nor are they included with the rejection of claims 14-19 in the previous Office action.  Claims 1-13 and 20 are withdrawn claims.  None of the claims 1-13 and 20 depends from claim 14.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Roesler et al. (DE ‘898) is the German language equivalent and parent of the Roesler et al. reference (US 2017/0095308) applied above in the 35 USC 103 rejections.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (7:30-4:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Stephen F. Gerrity
Primary Examiner
Art Unit 3731



/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        2 March 2022